DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-11 and 13-22 remain pending and are ready for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/16/2022 has been entered.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1, 3-11, 13-22  are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea for managing deduplication of data in storage system. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Claims 1, 3-11, 13-22  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a method, independent claim 11 recites a system, independent claim 22 recites an non-transitory computer readable storage medium. Therefore, step 1 is satisfied for claims 1-12 and 15-22.

Step 2A Prong One: the independent claims inter alia: the limitations of detecting at least one stream, determining …, processing the digest, are process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  Nothing in the claims elements preclude the steps from practically being performed in the mind. The recitation of a computing device in the claims does not negate the mental nature of these limitations because the claim merely uses the computing device as a tool to perform the otherwise mental process. See October Update at section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
Step 2A Prong Two: This judicial exception is not integrated into a practical application. The only limitations not treated above, receiving … and loading …, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claims only recite additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the memory and processor (as shown in claim 11) is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computing component. The computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computing device is recited at a high level of generality, and, as disclosed in the specification, are well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claims are not eligible.

Regarding claim 3, the claim recites “wherein the at least one neighboring digest segment is located sequentially relative to the first loaded digest segment”. The limitations as recited are simply describe the concepts of managing deduplication of data. The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception. Therefore, claim 3 directed to the same abstract idea and are not patent eligible.

Regarding claim 4, the claim recites “wherein the processing comprises: generating a mask; determining if the digest qualifies as a sample digest based on the mask; and based on a positive determination that the digest qualifies as a sample digest, searching for the digest in an index table associated with the at least one stream”. The limitations as recited are simply describe the concepts of managing deduplication of data. The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception. Therefore, claim 4 directed to the same abstract idea and are not patent eligible.

Regarding claim 5, the claim recites “wherein the processing further comprises, based on a positive determination that the digest qualifies as a sample digest, adding the digest to the index table associated with the at least one stream”. The limitations as recited are simply describe the concepts of managing deduplication of data. The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception. Therefore, claim 5 directed to the same abstract idea and are not patent eligible.

Regarding claim 6, the claim recites “wherein the loading at least one neighboring digest segment is in response to identifying the first loaded digest segment as a duplicate”. The limitations as recited are simply describe the concepts of managing deduplication of data. The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception. Therefore, claim 6 directed to the same abstract idea and are not patent eligible.

Regarding claim 7 the claim recites “wherein the first loaded digest segment is in a cache”. The limitations as recited are simply describe the concepts of managing deduplication of data. The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception. Therefore, claim 7 directed to the same abstract idea and are not patent eligible.

Regarding claim 8, the claim recites “wherein the loading the at least one neighboring digest segment of the first loaded digest segment comprises evicting at least one previously loaded digest segment”. The limitations as recited are simply describe the concepts of managing deduplication of data. The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception. Therefore, claim 8 directed to the same abstract idea and are not patent eligible.

Regarding claim 9, the claim recites “wherein the evicted at least one previously loaded digest segment is a digest segment other than the first loaded digest segment”. The limitations as recited are simply describe the concepts of managing deduplication of data. The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception. Therefore, claim 9 directed to the same abstract idea and are not patent eligible.

Regarding claim 10, the claim recites “wherein the loading the at least one neighboring digest segment of the first loaded digest segment is performed in response to loading the first loaded digest segment”. The limitations as recited are simply describe the concepts of managing deduplication of data. The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception. Therefore, claim 10 directed to the same abstract idea and are not patent eligible.

Claims 13-20 comprising similar steps as described in claims 3-10. Therefore, claims 13-20 have been rejected by the same reasons as discussed in claims 3-10. 

Regarding claim 21, the claim recites “wherein the processing further comprises, based on a determination that the digest does not qualify as a sample digest, loading the digest into a cache”. The limitations as recited are simply describe the concepts of managing deduplication of data. The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception. Therefore, claim 10 directed to the same abstract idea and are not patent eligible.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, 13-22  are rejected under 35 U.S.C. 103 as being unpatentable over ARONOVICH et al., U.S. Pub No: US 20150019506 A1 (Hereinafter “Aronovich”) in view of Battaje et al., U.S. Pub No: US 20180349053 A1 (Hereinafter “Battaje”).

Regarding claim 1, Aronovich discloses A method, comprising:
receiving a digest for a deduplication candidate (e.g. input data is segmented into small segments (e.g. 4 KB) and a digest (a cryptographic hash value, e.g. SHAT) is calculated for each such segment. The digests are loaded into memory, and instead of comparing data to find matches, the input digests and the loaded reference digests are matched, Aronovich: [0026], [0031] – [0032]);
loading at least one neighboring digest segment of a first loaded digest segment associated with the at least one stream (e.g. the present invention loads the reference digests into two structures in memory: a buffer containing the digests sequentially in the order of their occurrence in the data, and a search structure, e.g. a hash table, Aronovich: [0043] and [0071]);
determining whether the digest is located in the at least one neighboring digest segment (e.g. Each of the matches found is then extended forward and backward using the buffer of reference digests, until the matched sequence of digests cannot be further extended, Aronovich: [0043]. Wherein, the extended forward and backward of reference digests have been interpreted as neighboring digest segment. See also paragraph [0036], wherein a stream of input data is partitioned into chunks (e.g. at least 16 MB), and each chunk is processed in two main steps. In the first step a similarity search process is applied, and positions of the most similar reference data in the repository are found); and
based on a negative result of the determining, processing the digest (e.g. If no match is found for the input digest, then the input data covered by that digest is determined to be not found in the repository, and a data mismatch is declared for that input data segment. The method 700 declares a data mismatch whose offsets and length are those of the version digest (step 716). If no match is found, a data mismatch is declared, whose offsets and length are those of the version digest. The method 700 searches the next location in the version of the digest following the mismatching digest (step 718). The location in the version of the digest to be searched next is the digest following the mismatching digest, Aronovich: [0043] and [0072]).
Although Aronovich teaches that In data deduplication, a data object, which may be a file, a data stream, or some other form of data, is broken down into one or more parts called chunks or blocks, Aronovich fails to explicitly disclose the below limitations.
Battaje teaches detecting at least one stream associated with the deduplication candidate (see paragraph [0094], wherein storage controller 104 can receive data streams 50 from the client devices 25 and determine the source client device 25 for each data stream 50), wherein the at least one stream is detected based on analyzing a target volume of the deduplication candidate, a target logical unit of the deduplication candidate, a target logical unit identifier of the deduplication candidate, a source folder of the deduplication candidate, a source directory of the deduplication candidate, sequential writing of the deduplication candidate, writing targeted to a limited region of logical space associated with the deduplication candidate, a client host source identifier of the deduplication candidate, or a client host and port identifiers of the deduplication candidate (see paragraph [0094], wherein a storage controller 104 can receive data streams 50 from the client devices 25 and determine the source client device 25 for each data stream 50. In some embodiments, a storage controller 104 can indirectly identify a source client device 25 using a process ID, a file handle ID, etc. for the data streams 50. In further embodiments, the source client device 25 may be specified in a data stream ID that identifies the transmitting application);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Aronovich to incorporate the detecting at least one stream associated with the deduplication candidate, as taught by Battaje, since doing so would allow the system to efficiently doing data deduplication to reduce the amount of storage space consumed by data and/or use reference blocks in an efficient manner (Battaje; paragraphs [0010-0011]).
 

Regarding claim 3, Aronovich in view of Battaje further disclose wherein the at least one neighboring digest segment is located sequentially relative to the first loaded digest segment (e.g. Digest values are calculated for the input chunk based on the produced segmentation, and stored in memory in the sequence of their occurrence in the input data. The positions of similar data are then used to lookup the digests of the similar reference data and load these digests into memory, also in a sequential form, Aronovich: [0036], [0043] and [0045]).

Regarding claim 4, Aronovich in view of Battaje further disclose generating a mask (e.g. Digest values [interpreted as mask(s)] are calculated for the input chunk based on the produced segmentation, and stored in memory in the sequence of their occurrence in the input data, Aronovich: [0036]);
determining if the digest qualifies as a sample digest based on the mask (e.g. The positions of similar data are then used to lookup the digests of the similar reference data and load these digests into memory, also in a sequential form, Aronovich: [0036]- [0037]); and
based on a positive determination that the digest qualifies as a sample digest, searching for the digest in an index table associated with the at least one user stream (e.g. the present invention loads the reference digests into two structures in memory: a buffer containing the digests sequentially in the order of their occurrence in the data, and a search structure, e.g. a hash table. Each digest value of the input chunk is searched in the search structure, and each candidate in the search structure, pointing into the buffer, is verified using the reference digest value and corresponding segment size, Aronovich: [0043]. See also paragraph [0036], Aronovich, wherein a stream of input data is partitioned into chunks (e.g. at least 16 MB), and each chunk is processed in two main steps. In the first step a similarity search process is applied, and positions of the most similar reference data in the repository are found).

Regarding claim 5, Aronovich in view of Battaje further disclose wherein based on a positive determination that the digest qualifies as a sample digest, adding the digest to the index table associated with the at least one user stream (e.g. in a data deduplication system, matches of input and repository data are calculated by a digest based matching algorithm where a repository digests corresponding to a repository interval of data, identified as similar to a given interval of input data, are loaded into a sequential representation and into a search structure, and for each digest match found in the search structure the match is extended using a sequential representation of the repository digests, Aronovich: [0045]. See also paragraph [0036], Aronovich, wherein a stream of input data is partitioned into chunks (e.g. at least 16 MB), and each chunk is processed in two main steps. In the first step a similarity search process is applied, and positions of the most similar reference data in the repository are found).


Regarding claim 6, Aronovich in view of Battaje further disclose wherein the loading at least one neighboring digest segment is in response to identifying the first loaded digest segment as a duplicate (e.g. Each of the matches found is then extended forward and backward using the buffer of reference digests, until the matched sequence of digests cannot be further extended, Aronovich: [0043]).

Regarding claim 7, Aronovich in view of Battaje further disclose wherein the first loaded digest segment is in a cache (e.g. When deduplication of an input chunk of data is complete, the input chunk of data's associated digests are stored in the repository, to serve as reference digests for subsequent input data, Aronovich: [0037, 0060]).

Regarding claim 8, Aronovich in view of Battaje further disclose wherein the loading the at least one neighboring digest segment of the first loaded digest segment comprises evicting at least one previously loaded digest segment (e.g. the method 400 determines if there are additional digests of the input data chunk (step 432). If yes, the method 400 returns to step 424. If no, method 400 removes the similarity elements of the matched data in the repository from the similarity search structure (step 434 and step 410), Aronovich: [0068]).

Regarding claim 9, Aronovich in view of Battaje further disclose wherein the evicted at least one previously loaded digest segment is a digest segment other than the first loaded digest segment (e.g. cache 245 for temporarily storing (buffering) data, Aronovich: [0060], therefore, at least one previously loaded digest segment can be removed).

Regarding claim 10, Aronovich in view of Battaje further disclose wherein the loading the at least one neighboring digest segment of the first loaded digest segment is performed in response to loading the first loaded digest segment (e.g. The positions produced by the similarity search procedure are then used to lookup the stored digests of the similar reference data, and to load these reference digests into memory. Then, rather than comparing data, the input digests and the loaded reference digests are matched, Aronovich: [0066]).

Claims 11 and 13-20 recited a system, comprising similar steps as described in claims 1 and 3-10. Therefore, claims 11 and 13-20 have been rejected by the same reasons as discussed in claims 1 and 3-10. 

Regarding claim 21, Aronovich in view of Battaje further disclose based on a determination that the digest does not qualify as a sample digest, loading the digest into a cache (Aronovich, see paragraph [0068], wherein If not enough matching similarity elements are found then the method 400 determines that no similar data is found in the repository for the input data chunk, and the data of the input chunk is stored in a repository).

Claim 22 recited a non-transitory processor-readable storage medium, comprising similar steps as described in claim 1. Therefore, claim 22 have been rejected by the same reasons as discussed in claim 1. 

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718. The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER N ALGIBHAH/Examiner, Art Unit 2165